DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 September 2021 have been fully considered but they are persuasive only in part.
First, applicant’s amendments, while clarifying that claim 1 is directed to a process (“operating procedure”), do not further cure in any significant respect the noted indefiniteness in the claim under 35 U.S.C. 112(b), but merely change the indefiniteness.  For example, what does it mean that the control system performs “evaluating and classifying of a driving situation (F), with regard to the use of the regenerative brake in the case of a braking”, e.g., when the specification apparently describes no details of any classifying performed by the control system, and when “the use of the regenerative brake in the case of a braking” still has no proper antecedent basis (in two respects) and is unclear?  Additionally, is the “an evaluation (A)” in line 7 referring back to the “evaluating” step/act in line 4, as the specification would or might imply, or is it the result of some other possible evaluating as the indefinite article (“an”) would or might imply?  What is “a conventional driving mode” when the specification apparently refers to no such mode?  What does it mean to “apply a predetermined corresponding requirement associated with a selected driving mode”?  Etc.  The problems vis-à-vis the other independent claim 9 are similar, with claim 9 now reciting the requirement (R) is that of contradicts FIG. 2 and the specification.
Second, the rejection under 35 U.S.C. 101 is not overcome by applicant’s amendment since any (e.g., passively claimed, not even as an act/step in the procedure) “perform[ance] of the portions” is considered insignificant extra-solution activity (i.e., “apply it”) by the examiner.
In this respect, applicant asserts it would not be practical to perform the claimed activity as a mental process and relies in part on Example 37 in the 2019 PEG to support this assertion.
Applicant indicates:
“The present claims provide a system that uses a control system of a motor vehicle to actively evaluate and classify a driving system of the motor vehicle, by retrieving requirements particularized to a driving mode of the vehicle (such as an autonomous driving mode), monitoring the vehicle system for whether a braking has occurred and identifying when it has occurred, and sending a specific distribution function to simultaneously control the brakes of the vehicle according to the apportionment provided by the distribution function, in the contemplated ‘brake blending’ process. Applicant submits that this process for controlling the contemplated hardware, like Claim 2 of Example 37, ‘does not cover performance in the mind but for the recitation of generic computer components,’ or but for the recitation of generic hardware components more generally, and as such does not qualify as a ‘mental process.’”

In response, the examiner merely notes that applicant apparently does not claim any of the steps as argued by applicant, but rather claims an indefinite amalgamation of 
Third, regarding patentability over the prior art under 35 U.S.C. 102 and 35 U.S.C. 103, applicant argues first:
“It appears, however, that while Nefcy contemplates taking the smoothness of operation of the vehicle into account, it doesn’t contemplate identifying whether the vehicle is in a driving mode such as a comfort mode and making any changes based on its detection of whether the vehicle is in the comfort mode (as provided in paragraph [0040] of the application as published).”

This argument is not persuasive because, while applicant argues a comfort mode, such a mode is not claimed in any claim (or even apparently disclosed).  Moreover, it is unclear from the teachings of the specification how any corresponding requirement might possibly be “associated with” the claimed conventional, assisted, and autonomous driving modes.
For example, from the teachings of the specification, what is “a predetermined corresponding requirement” when the driving mode of the vehicle is selected to be a conventional driving mode (e.g., and what is a conventional driving mode)?  What is “a predetermined corresponding requirement” when the driving mode of the vehicle is selected to be an assisted driving mode?  What is “a predetermined corresponding requirement” when the driving mode of the vehicle is selected to be an “autonomous driving mode”?
Applicant refers to paragraph [0040] as describing “making any changes” [?] based on “its” [?] detection of whether the vehicle is in the comfort mode, but paragraph [0040] says this:
“[0040] For example, a distinction is made between a comfort-based vehicle operation and a dynamic vehicle operation. In particular, during comfort-based vehicle operation, a driver has a relatively high tolerance with respect to a low dynamics. Accordingly, during dynamic vehicle operation, relatively high dynamics is necessary for the driving be perceived to be comfortable.”

This passage seems to be internally inconsistent (or at least ambiguous) and also does not apparently describe “any changes” based on any detected comfort mode, and is also unclear.  In particular, how is comfort-based vehicle operation not somehow “dynamic vehicle operation” (e.g., is the vehicle perhaps not in a state of motion [not “dynamic”] during comfort-based operation), especially when the described “dynamic vehicle operation” is apparently intended to be perceived as “comfortable”.  Also, how is dynamic vehicle operation not “comfort-based vehicle operation”, particularly when no “comfort mode” is apparently disclosed?
Next applicant argues:
“As noted above, while Nefcy contemplates taking the smoothness of operation of the vehicle into account, it does not contemplate identifying whether the vehicle is in a comfort mode and making any changes based on its detection of whether the vehicle is in the comfort mode, and thus does not teach the limitations having to do with detecting a currently active mode of the vehicle from among a predetermined set and using this determination in order to apply a different corresponding requirement corresponding to the selected entry. Zhao appears to always contemplate using the fixed requirement of the powertrain regenerative torque limit, as well, as is identified in page 16 of the Office Action.”

Again, applicant does not claim (or even apparently disclose) a comfort mode, or even clearly disclose the applying of “different corresponding requirements to the selected” driving mode, so applicant’s argument are not persuasive.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: without adding new matter, antecedent basis should be provided in the specification for “an evaluation (A) comprises evaluating a requirement (R) of dynamics of the braking torque with respect to the driving situation (F) of the vehicle, comprising determining a driving mode of a vehicle selected from at least one of a conventional driving mode, an assisted driving mode, and an autonomous driving mode, and applying a predetermined corresponding requirement associated with a selected driving mode” as recited in claim 1, for the respective portions being “performed” in claim 1, for the “potential dynamics” in claims 7 and 17 to 20, for the “potential maximum braking torque (M)” in claim 8, and for the “wherein the control device is configured to evaluate a requirement (R) of dynamics of the braking torque with respect to a driving situation (F) of the vehicle, comprising determining a driving mode of a vehicle selected from at least one of a conventional driving mode, an assisted driving mode, and an autonomous driving mode, and wherein the control device is configured to control the friction brake and the regenerative brake based on a predetermined corresponding requirement associated with a selected driving mode” of claim 9.
Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, lines 2 and 3, “the braking duration (BD)” should apparently read, “an expected braking duration (BD)” for consistency with the remainder of the claim set and the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




[This part of the page intentionally left blank.]
Regarding claim 1, applicant has not previously described by what algorithm2, or by what steps or procedure3, he evaluated and classified a driving situation (F) with regard to the use of the regenerative brake in the case of the braking in a manner that an evaluation (A) comprises evaluating a requirement (R) of dynamics of the braking torque with respect to the driving situation, comprising determining a driving mode of the vehicle selected from at least one of a conventional driving mode, an assisted driving mode, and an autonomous driving mode, and applying a predetermined corresponding requirement associated with the selected driving mode.
For example, by what algorithm or by what steps or procedure were both “evaluating and classifying” performed in the operating procedure from the teachings of the specification (e.g., for example, classifying according to what particular classifications)?  From the teachings of the specification, where is a “conventional driving mode” even described in the detailed description?  Where is “a predetermined corresponding requirement” described as may be applied e.g., for when the driving mode of the vehicle is selected to be a conventional driving mode (e.g., and what is a conventional driving mode)?  Where is “a predetermined corresponding requirement” described e.g., for when the driving mode of the vehicle is selected to be an assisted driving mode?  Where is “a predetermined corresponding requirement” described e.g., for when the driving mode of the vehicle is selected to be an “autonomous driving mode”?  And where is it described by what algorithm, or by what steps or procedure, this/these [apparently different?4] corresponding requirement(s) is/are somehow “appl[ied]” in an evaluation (A) of the operating procedure in order to obtain a result of the evaluation that is used to specify a distribution function (D) for a distribution of a braking torque (M)?  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the invention as is now claimed, but has, if anything, merely described (now) a desired result.
Regarding claim 8, applicant has not described by what algorithm, or by what steps or procedure, an evaluation of a potential maximum braking torque (M) generated during the use of the regenerative  brake was made to be part of the evaluation (A).  In particular, no evaluation of the maximum braking torque (M), as represented by the value H, has apparently been clearly described, let alone an evaluation of a “potential maximum braking torque” (whatever that is), as is now claimed, with the word “potential” apparently not appearing in the description.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the invention as is now claimed.
Regarding claim 9, applicant has not described by what algorithm, or by what steps or procedure the control device was configured to evaluate a requirement (R) of dynamics of the target braking torque (Mtarget) with respect to the driving situation, comprising determining a driving mode of the vehicle selected from at least one of a conventional driving mode, an assisted driving mode, and an autonomous driving mode, and to control the friction brake and the regenerative brake based on a predetermined corresponding requirement associated with the selected driving mode.
In this respect, the examiner notes (as an initial and overarching matter) that it is not any target braking torque Mtarget (see step Z in FIG. 2) that is evaluated for its requirement of dynamics in the specification (in the evaluation step  A in FIG. 2), as claim 9 now indicates, but rather it is the [maximum achievable] braking torque (M) (of the specification step P of FIG. 2, stored as a value H in FIG. 2), e.g., that can be generated by the use of the regenerative brake, that is used in the evaluation (A).  See published paragraph [0044]:  “For the evaluation, advantageously the maximum achievable dynamics of the braking torque with use of the regenerative brake the maximum achievable braking torque with the use of the regenerative brake [sic] is used.”  See also paragraphs [0068], [0071], and [0072].  Accordingly, applicant has not demonstrated, to those skilled in the art, possession of the invention as is now claimed.
Moreover, regarding claim 9, where is a “conventional driving mode” even described in the detailed description?  From the teachings of the specification, where is “a predetermined corresponding requirement” described that is associated with a conventional driving mode (e.g., and what is a conventional driving mode)?  Where is “a predetermined corresponding requirement” described that is associated with an assisted driving mode?  Where is “a predetermined corresponding requirement” described that is associated with an “autonomous driving mode”?  And where is it described by what algorithm, or by what steps or procedure, the friction brake and the regenerative brake are controlled  based on this/these [apparently different?] corresponding requirement(s)by the control device?  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the invention as is now claimed, but has, if anything, merely described a desired result.
Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 to 6, the operating procedure comprising “evaluating and classifying . . . a driving situation (F), with regard to the use of the regenerative brake in the case of a braking” is fully indefinite from the teachings of the specification and from the claim context (see below) because it is unclear how the operating procedure classifies the driving situation with regard to the regenerative braking use, what “the use” of the regenerative brake is referring to, when no use of the regenerative brake is apparently previously required in the claim and “the use” apparently has no proper antecedent basis, and it is unclear what “[in] the case of a braking” is referring to (e.g., outside the claims, this phrase is used only in the abstract, with no clarification of what would or would not constitute a “case of a braking”).
In claim 1, lines 7 to 11 are unclear in their entireties, in that i) it is unclear whether the “an evaluation (A)” in line 7 is referring back to the “evaluating” step/act in line 4, as the specification would imply, or is it the result of some other evaluating as the indefinite article (“an”) would imply, ii) it is unclear what “evaluating a requirement (R) of dynamics of the braking torque with respect to the driving situation (F) of a vehicle” in lines 7 and 8 is referring to (e.g., what is this “requirement”, what are “dynamics”?), with “the braking torque” apparently having no proper antecedent basis, and how the evaluating and/or the evaluation (which one?) might somehow “compris[e]” (line 8) the determining and the applying, if it/they does/do, both in the claim context and from the teachings of the specification, iii) it is unclear what “a conventional driving mode” in line 9 is referring to when the specification apparently refers to no such mode, and iv) it is unclear what it means to “apply a predetermined corresponding requirement associated with a selected driving mode”, e.g., when the specification apparently teaches no such association of a particular or different predetermined corresponding requirement with any of the recited driving modes.  Additionally, “a predetermined corresponding requirement associated with a selected driving mode” is fully indefinite because it is unclear what is meant by “a predetermined corresponding requirement” from the teachings of the specification (e.g., this apparently cannot be the “requirement (R)” that was already evaluated because i) it is used with an indefinite article “a”, ii) if it were, it would be an unclear double inclusion/recitation of the same claim element/requirement by different names; MPEP 2173.05(o), and iii) such an intimation is apparently not supported by the specification), and whether (because of the use of an indefinite article) “a selected driving mode” is intended to be the same as the determined selected driving mode, different from the determined selected driving mode, necessarily the same as the determined selected driving mode, necessarily different from the determined selected driving mode, permissively the same as the determined selected driving mode, permissively different from the determined selected driving mode, etc., both from the claim structure and from the teachings of the specification.
In claim 1, line 10, “applying” is apparently being used indefinitely (e.g., applying the requirement to what?), since apply is apparently being used as a transitive verb5, and it is not describing a discernible action or otherwise being used with an (explicit or implicit) indirect object.
In claim 1, line 13, “a braking torque” is indefinite in the claim context (e.g., is this torque the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. “the braking torque” recited in lines 7 and 8 that apparently has no proper antecedent basis?)
In claim 3, line 4, and in claim 10, line 4, “is used” is unclear (superfluous?) in the claim context.
In claim 4, line 2, “a braking has occurred” is indefinite in the claim context (e.g., is this braking the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “braking” in line 6 of claim 1?)
In claim 7, line 2, and in each of claims 17 to 20, line 2, “an evaluation of potential dynamics of the braking torque (M)” is indefinite and not reasonably certain from the teachings of the specification (e.g., how are potential dynamics of the (e.g., maximum) braking torque (M) defined with reasonable certainty, and how are they then evaluated?)
In claim 7, line 3, in claim 8, line 3, in claim 17, line 3, in claim 18, line 3, in claim 19, line 3, and in claim 20, line 3, “[generated during] the use of the regenerative brake” is unclear, e.g., for the reasons given with respect to claim 1.  Moreover, it is unclear how the “braking torque (M)” is said to be [e.g., actually] generated “during the use of the regenerative brake” when the braking torque (M) used for the evaluation (A) is the [maximum achievable] braking torque that can be generated (cf. paragraph [0068] and step A in FIG. 2), not an amount which is or might be actually generated during use (e.g., that is, Mreg), for example only, possibly during the “perform[ing]” of claim 1.
In claim 8, line 2, “an evaluation of a potential maximum braking torque (M)” is unclear from the teachings of the specification (e.g., how is a “potential” maximum braking torque (M) defined and then evaluated in the claim context?)
In claim 9, lines 4 to 9 are unclear in their entireties (e.g., what does it mean to evaluate a “requirement” of “dynamics of the braking torque with respect to a driving situation (F) of the vehicle”, when the braking torque in the claim is a target braking torque, what “compris[es]” the determining of line 9, what is the “conventional driving mode” of line 6, and what is “a predetermined corresponding requirement” that is apparently “associated with” e.g., the conventional driving mode, the assisted driving mode, or the autonomous driving mode, from the teachings of the specification, e.g., since the specification apparently does not clearly teach any association of predetermined corresponding requirements with the recited modes?)  Additionally, “a predetermined corresponding requirement associated with a selected driving mode” is fully indefinite because it is unclear what is meant by “a predetermined corresponding requirement” from the teachings of the specification (e.g., this apparently cannot be the “requirement (R)” that was already evaluated because i) it is used with an indefinite article “a”, ii) if it were, it would be an unclear double inclusion/recitation of the same claim element/requirement by different names; MPEP 2173.05(o), and iii) such an intimation is apparently not supported by the specification), and whether (because of the use of an indefinite article) “a selected driving mode” is intended to be the same as the determined selected driving mode, different from the determined selected driving mode, necessarily the same as the determined selected driving mode, necessarily different from the determined selected driving mode, permissively the same as the determined selected driving mode, permissively different from the determined selected driving mode, etc., both from the claim structure and from the teachings of the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 5, 7, 8, 10 to 12, and 17 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 to 5, 7, 8, 10 to 12, and 17 to 20 is/are directed to an abstract idea, which would be a judicial exception, the recited abstract idea being that of determining target braking torque portions associated with friction and regenerative brakes, e.g., by evaluating and classifying, with a control system of the motor vehicle, a driving situation (F), with regard to the use of the regenerative brake in the case of a braking, wherein an evaluation (A) comprises evaluating a requirement (R) of dynamics of the braking torque with respect to the driving situation (F) of the vehicle, comprising determining a driving mode of a vehicle selected from at least one of a conventional driving mode, an assisted driving mode, and an autonomous driving mode, and applying a predetermined corresponding requirement associated with a selected driving mode; specifying, with the control system, as a function of a result of the evaluation (A), a distribution function (D) for a distribution of a braking torque (M) provided from the control system to the friction brake and to the regenerative brake, identifying, with the control system, that a braking has occurred, and specifying and using a target braking torque (Mtarget) as braking torque (M) for the distribution function (D), wherein, on the basis of the distribution function (D), a portion (Mfric) of the target braking torque (Mtarget) associated with the friction brake and a portion (Mreg) of the target braking torque (Mtarget) associated with the regenerative brake are determined, and each of these portions (Mreg, Mfric) is performed respectively by the regenerative brake and the friction brake; wherein for the evaluation (A), an expected braking profile (BV) is determined; wherein for the evaluation (A), an expected braking duration (BD) is determined, wherein, the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake is used, wherein said magnitude is dependent on the braking duration (BD); wherein upon determination that a braking has occurred, an end of braking (BE) is determined on the basis of the expected braking duration (BD), and the portion of the braking torque (M) associated with the regenerative brake is reduced toward the end of braking (BE); wherein environmental data (U) is used for the determination of the expected braking profile (BV) and/or of the braking duration (BD); wherein the evaluation (A) comprises an evaluation of potential dynamics of the braking torque (M) generated during the use of the regenerative brake; wherein the evaluation (A) comprises an evaluation of a potential maximum braking torque (M) generated during the use of the regenerative brake;  and wherein for the evaluation (A), an expected braking duration (BD) is determined, wherein, in the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake is used, wherein said magnitude is dependent on the braking duration (BD).
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed in the mind of an automotive engineer who was attempting to design, operate, or test a cooperative (regenerative and friction) brake system of a motor vehicle, where she (as a mental process) determined target braking torque portions to achieve a desired control of distribution of torques (among the regenerative and friction brakes) by performing the evaluating, specifying, identifying and determin[ing]] as claimed.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (such that the respective “portions” are each somehow “performed”6 in any way whatsoever by the regenerative and friction brakes, i.e., “apply it”), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a brake system that comprises a friction brake and a regenerative brake that are not actively used in any process, a control system, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, any generically recited computer elements (such as in a control system) (see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG7 Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., with a brake system that comprises a friction brake and a regenerative brake) is not enough to transform the abstract idea into a patent-eligible invention (Flook[8]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nefcy et al. (2015/0202964) in view of Zhao et al. (2018/0297475).
Nefcy et al. (‘964) reveals:
per claim 1, an operating procedure [e.g., shown in FIGS. 2 and 3] for a brake system of a motor vehicle [e.g., shown in FIG. 1], wherein the brake system comprises a friction brake [e.g., 54] and a regenerative brake [e.g., 18], wherein the operating procedure comprises:
evaluating and classifying, with a control system [e.g., 48] of the motor vehicle, the driving situation (F) [e.g., the (e.g., driver’s) braking demand profile 120, the vehicle speed, the time to reach a TCC open speed threshold (112) determined in accordance with the rate of vehicle deceleration, etc.], with regard to the use of the regenerative brake in the case of a braking [e.g., to determine an amount of regenerative braking torque (122) to be applied by the powertrain (M/G 18), so that the regenerative braking torque becomes approximately zero when the speed threshold 112 is reached],
wherein an evaluation (A) comprises evaluating a requirement (R) of dynamics of the braking torque with respect to the driving situation (F) of the vehicle [e.g., the requirement for the blend out of the regenerative braking torque at low speeds during the period Δt based on the calculated deceleration rate produced by braking torque], comprising determining a driving mode of a vehicle selected from at least one of a conventional driving mode [e.g., when the vehicle is not being commanded to brake at beyond its stability limit, as at 312, N in FIG. 3], an assisted driving mode [e.g., when the vehicle is being commanded to brake at beyond its stability limit, as at 312, Y in FIG. 3, and the regenerative torque should be limited to the stability limit to assist the driver], and an autonomous driving mode, and applying a predetermined corresponding requirement associated with a selected driving mode [e.g., that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out];
specifying, with the control system, as a function of a result of the evaluation (A) [e.g. as a result of the Δt calculation at 330, leading to the subsequent commands performed at 332, 334, 336, and 326 in FIG. 3], a distribution function (D) [e.g., at 322, 326, 332, 334, and 336 in FIG. 3] for a distribution of a braking torque (M) to the friction brake and to the regenerative brake,
identifying, with the control system, that a braking has occurred [e.g., at 302 in FIG. 3], and specifying and using a target braking torque (Mtarget) [e.g., the (driver’s) braking demand profile 120, represented as a [target] torque in FIG. 2C] is specified [e.g., at 302 in FIG. 3] and used as braking torque (M) for the distribution function (D) [e.g., paragraph [0037], “When the powertrain regenerative torque 122 begins to decay in anticipation of the torque converter clutch opening, the friction brake torque 130 is ramped up such that the driver braking request 120 remains satisfied during the transition by the combination of both negative torques”],
wherein, on the basis of the distribution function (D), a portion (Mfric) of the target braking torque (Mtarget) associated with the friction brake and a portion (Mreg) of the target braking torque (Mtarget) associated with the regenerative brake are determined [e.g., as shown in FIG. 2C], and
wherein each of these portions (Mreg, Mfric) is performed respectively by the regenerative brake and the friction brake [e.g., at 326 and 336 in FIG. 3];
It may be alleged that Nefcy et al. (‘964) does not expressly reveal the evaluation (A) (e.g., with all the driving modes) of the driving situation (F), or the distribution function (D) for braking torque.
However, in the context/field of optimizing regenerative braking efficiency in a hybrid vehicle that may include autonomous and semi-autonomous braking, Zhao et al. (‘475) teaches that the vehicle’s desired regenerative speed profile 158 (which is to be achieved through [braking] wheel torque request profile; FIG. 3) may be constructed based on a predicted deceleration event that is coming (FIGS. 2A and 2B) instead of or in addition to the driver depressing the brake pedal, and that (for maximum efficiency) a wheel torque request may be met by using regenerative braking up to a powertrain regenerative torque limit, with the remaining torque being supplied by friction braking (FIG. 3 and paragraphs [0032], [0036], [0048], etc.), and with friction braking being used near the end of the braking event (e.g., when the vehicle speed is below 5 mph; paragraph [0046]).
It would have been obvious at the time the application was filed to implement or modify the Nefcy et al. (‘964) hybrid vehicle braking system and method so that the braking demand profile 120 would have either been a driver’s braking demand profile (as taught by Nefcy et al. (‘964) himself) or a vehicle constructed braking demand (wheel torque request) profile as shown in FIGS. 2A to 4 of and as taught by Zhao et al. (‘475) for autonomous or semi-autonomous braking, and so that when the braking demand (wheel torque request) profile exceeded the powertrain regenerative torque limit  (or the blend-out limit), the torque demanded/requested torque would have been distributed between the regenerative and friction braking systems 18, 54 so that the demanded/requested in excess of the limit would have been supplied by the friction braking system, as a distribution function taught by Zhao et al. (‘475), while the regenerative braking system supplied torque up to the/its limit, as a distribution function taught by Zhao et al. (‘475), so that the vehicle could be braked autonomously or semi-autonomously according to a situation without the driver depressing the brake pedal, as taught by Zhao et al. (‘475), in order to optimize efficiency as taught by Zhao et al. (‘475), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Nefcy et al. (‘964) hybrid vehicle braking system and method would have rendered obvious:
per claim 1, wherein an evaluation (A) comprises evaluating a requirement (R) of dynamics of the braking torque with respect to the driving situation (F) of the vehicle [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475)], comprising determining a driving mode of a vehicle selected from at least one of a conventional driving mode [e.g., as taught by Nefcy et al. (‘964)], an assisted driving mode [e.g., as taught by Nefcy et al. (‘964) when the stability limit is exceeded; and as taught by Zhao et al. (‘475) for semi-autonomous driving], and an autonomous driving mode [e.g., as taught by Zhao et al. (‘475) for autonomous driving], and applying a predetermined corresponding requirement associated with a selected driving mode [e.g., that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out, in Nefcy et al. (‘964); and that the desired deceleration rate should be met by supplementing the regenerative braking with friction braking, as taught at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)];
per claim 2, depending from claim 1, wherein for the evaluation (A), an expected braking profile (BV) is determined [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964); and as shown in FIG. 3 of Zhao et al. (‘475)];
per claim 3, depending from claim 1, wherein for the evaluation (A), an expected braking duration (BD) is determined [e.g., Δt in FIGS. 2A to 2C in Nefcy et al. (‘964)], wherein the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake is used, wherein said magnitude is dependent on the braking duration (BD) [e.g., as shown in FIG. 2C of Nefcy et al. (‘964)];
per claim 4, depending from claim 3, wherein upon determination that a braking has occurred, an end of braking (BE) is determined on the basis of the expected braking duration (BD) [e.g., the end of the (regenerative) braking, as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)], and
the portion of the braking torque (M) associated with the regenerative brake is reduced toward the end of braking (BE) [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 5, depending from claim 2, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of the braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 7, depending from claim 1, wherein the evaluation (A) comprises an evaluation of potential dynamics of the braking torque (M) which can be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 8, depending from claim 1, wherein the evaluation (A) comprises an evaluation of potential maximum braking torque (M) which can be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 9, a brake system of a motor vehicle [e.g., FIG. 1 in Nefcy et al. (‘964)], comprising a friction brake [e.g., the foundation brake system 54, comprising suitable “friction brakes” (paragraph [0016]) of Nefcy et al. (‘964)] and a regenerative brake [e.g., the M/G 18 in Nefcy et al. (‘964); e.g., paragraphs [0026] and [0027]] as well as a control device [e.g., 48 in Nefcy et al. (‘964)] for the distribution of a target braking torque (Mtarget) [e.g., in Nefcy et al. (‘964), the (driver’s) braking demand profile 120, represented as a [target] torque in FIG. 2C] to the friction brake and to the regenerative brake [e.g., as shown in FIG. 2C of Nefcy et al. (‘964); and as described at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)]; 
wherein the control device is configured to evaluate a requirement (R) of dynamics of the braking torque with respect to a driving situation (F) of the vehicle [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475)], comprising determining a driving mode of a vehicle selected from at least one of a conventional driving mode [e.g., as taught by Nefcy et al. (‘964)], an assisted driving mode [e.g., as taught by Nefcy et al. (‘964) when the stability limit is exceeded; and as taught by Zhao et al. (‘475) for semi-autonomous driving], and an autonomous driving mode [e.g., as taught by Zhao et al. (‘475) for autonomous driving], and wherein the control device is configured to control the friction brake and the regenerative brake [e.g., as shown and described with respect to FIG. 2C in Nefcy et al. (‘964); and as shown in FIGS. 3, 5B, and described with respect to e.g., (act) 216 in Zhao et al. (‘475)] based on a predetermined corresponding requirement associated with a selected driving mode [e.g., that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out, in Nefcy et al. (‘964); and that the desired deceleration rate should be met by supplementing the regenerative braking with friction braking, as taught at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)];
per claim 10, depending from claim 2, wherein for the evaluation (A), an expected braking duration (BD) is determined [e.g., Δt in FIGS. 2A to 2C in Nefcy et al. (‘964)], wherein, the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake is used, wherein said magnitude is dependent on the braking duration (BD) [e.g., as shown in FIG. 2C of Nefcy et al. (‘964)];
per claim 11, depending from claim 3, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of the braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 12, depending from claim 4, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of the braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 17, depending from claim 2, wherein for the evaluation (A), the dynamics of the braking torque (M) which can be generated during the use of the regenerative brake is used [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 18, depending from claim 3, wherein the evaluation (A) comprises an evaluation of potential dynamics of the braking torque (M) generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 19, depending from claim 4, wherein the evaluation (A) comprises an evaluation of potential dynamics of the braking torque (M) generated during the use of the regenerative brake is used [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 20, depending from claim 5, wherein the evaluation (A) comprises an evaluation of potential dynamics of the braking torque (M) generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the cited references reveal controlling a distribution between a regenerative brake and a friction brake based on a determined driving mode, for example, e.g.,:
i) by reducing regenerative braking and increasing friction braking when cornering or when decelerating at a high rate in order to provide high energy recovery and comfortable braking behavior so as to not make the vehicle occupant uncomfortable (WO 2005-110827; pages 12 and 13 of the [German language] specification; EPO machine translation attached); 
ii) by reducing regenerative braking (and increasing hydraulic braking) when it is determined that a collision is possible (2016/0052495; FIG. 3), in order to provide smooth deceleration, and e.g., prevent instantaneous increases (“a” and “b” in FIG. 3) in the acceleration of the vehicle; 
iii) by changing the regenerative braking torque amount based on a selected driving mode (e.g., “Race”, “Sport”, “Economy”, “Luxury”, etc.) and driving style (e.g., normal, aggressive) (2011/0307130); 
iv) by changing the regenerative/frictional braking distribution when an ECO mode is selected (2010/0076657; FIG. 4);
v) by changing the regenerative/hydraulic brake distribution during emergency braking and/or when braking is/is not urgent (2012/0031692);
vi) by changing the regenerative/wheel pressure brake distribution based on the estimated degree of risk or desired performance of the driver (2009/0195056; cf. FIGS. 11 and 12), e.g., in order to improve response characteristics; and 
vii) by changing the regenerative/friction brake distribution depending on whether the vehicle is undergoing hard braking or whether the driver is also steering the vehicle (5,399,000; FIG. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 See lines 14 and 15 of page 18 of the Remarks filed 9 September 2021.
        5 ap·ply  (ə-plī′) v. ap·plied, ap·ply·ing, ap·plies
        v.tr.
        1. To bring into contact with something; put on: applied glue sparingly to the paper.
        2. To put to or adapt for a special use: applies all her money to her mortgage.
        3. To put into action: applied the brakes.
        4. To engage (oneself) in a task with close attention or persistence: applied myself to my studies.
        v.intr.
        1. To be pertinent or relevant: a rule that applies to everyone.
        2. To request or seek assistance, employment, or admission: applied for unemployment benefits; will apply to college next year.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 November 2021.]
        6 The specification apparently does not use the word, “perform[ed]”, with the examiner understanding this generic performing to be insignificant extra-solution activity, e.g., applying the determined portions to the respective brakes.
        7 See e.g., the 2019 PEG Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and (for the October 2019 update) https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        8 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)